
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 90
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2011
			Ms. Jackson Lee of
			 Texas (for herself, Mr.
			 Hall, Mr. Cleaver,
			 Mr. Sam Johnson of Texas,
			 Mr. Rangel,
			 Ms. Eddie Bernice Johnson of Texas,
			 Ms. Brown of Florida,
			 Ms. Wilson of Florida,
			 Mr. Thompson of Mississippi,
			 Ms. Fudge,
			 Ms. Richardson,
			 Mr. Jackson of Illinois,
			 Ms. Moore,
			 Mr. Carson of Indiana,
			 Ms. Woolsey,
			 Mr. Ellison,
			 Mr. Waxman,
			 Mr. Weiner,
			 Mr. Serrano,
			 Mr. Dingell,
			 Mr. Doggett, and
			 Mr. Butterfield) submitted the
			 following resolution; which was referred to the
			 Committee on House
			 Administration
		
		RESOLUTION
		Recognizing the 75th birthday of the
		  Honorable Barbara Charline Jordan, American politician, leader of the Civil
		  Rights movement, first African-American elected to the Texas Senate, first
		  Southern Black woman ever elected to the United States House of
		  Representatives, inspirational figure in the Progressive movement, and
		  recipient of the Presidential Medal of Freedom Award.
	
	
		Whereas Barbara Charline Jordan was born on February 21,
			 1936, in Houston, Texas;
		Whereas Barbara Charline Jordan was a United States
			 politician elected as the first African-American to the Texas Senate after
			 reconstruction and the first Southern African-American woman ever elected to
			 the United States House of Representatives, representing the 18th District of
			 Texas;
		Whereas in 1972, Barbara Charline Jordan served with
			 distinction on the Committee on the Judiciary of the House of
			 Representatives;
		Whereas Barbara Charline Jordan was and still remains an
			 inspirational figure in United States politics through her powerful public
			 speaking and her triumphant refusal to be defined by disability;
		Whereas Barbara Charline Jordan became the voice of
			 inspiration during a time of a national challenge and called for integrity from
			 United States leadership, stating before the Committee on the Judiciary of the
			 House of Representatives that common sense would be revolted if we
			 engaged upon this process for petty reasons. Pettiness cannot be allowed to
			 stand in the face of such overwhelming problems. So today we are not petty. We
			 are trying to be big, because the task we have before us is a big
			 one.;
		Whereas in 1975, a leading national magazine surveyed 700
			 political opinion leaders who ranked Barbara Charline Jordan at the top of a
			 list of women they would like to see become President of the United
			 States;
		Whereas in 1976, Barbara Charline Jordan was mentioned as
			 a possible running mate to Jimmy Carter, and that same year became the first
			 African-American woman to deliver the keynote address at the Democratic
			 National Convention;
		Whereas despite not being a candidate, Barbara Charline
			 Jordan received one delegate vote for President at the convention;
		Whereas in the summer of 1976, Barbara Charline Jordan’s
			 speech in New York was ranked fifth in the “Top 100 American Speeches of the
			 20th Century” list and is considered by many historians to be the best
			 convention keynote speech in modern history;
		Whereas in 1979, Barbara Charline Jordan left Congress to
			 join the faculty of the Lyndon Baines Johnson School of Public Policy at the
			 University of Texas, where she held the endowed Lyndon B. Johnson Centennial
			 Chair in National Policy;
		Whereas in 1993, Barbara Charline Jordan received the
			 Elizabeth Blackwell Award from Hobart and William Smith Colleges;
		Whereas in 1994, Barbara Charline Jordan was awarded the
			 Presidential Medal of Freedom by President William Jefferson Clinton for being
			 “the most outspoken moral voice of the American political system”, adding to
			 her other prestigious honors, namely, the Texas and National Women’s Halls of
			 Fame and the United States Military Academy’s Sylvanus Thayer Award;
		Whereas today, the main terminal at Austin-Bergstrom
			 International Airport is named after her, as are an elementary school in
			 Odessa, Texas, a middle school in Cibolo, Texas, Barbara Jordan High School in
			 Houston, Texas, a YMCA in Martinsville, Indiana, and a United States Postal
			 Service facility in Houston, Texas; and
		Whereas Barbara Charline Jordan’s papers are held at the
			 Barbara Jordan Archives at Texas Southern University, and her speeches are
			 collected in a 2007 publication from the University of Texas Press entitled,
			 Barbara Jordan: Speaking the Truth with Eloquent Thunder: Now,
			 therefore, be it
		
	
		That the House of Representatives
			 celebrates and honors the continuing legacy of the late Honorable Barbara
			 Charline Jordan, on the occasion of the 75th anniversary of her birth, to allow
			 the memory of her resounding voice to continue to speak the truth with eloquent
			 thunder.
		
